UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7674


MICHAEL SINDRAM,

                      Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-03045-DKC)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Sindram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael    Sindram     appeals    the    district        court’s    order

denying his petition for a writ of error coram nobis.                        We have

reviewed the record and find no reversible error.                      Accordingly,

we   affirm    for    the     reasons   stated      by    the    district      court.

Sindram v. United States, No. 8:11-cv-03045-DKC (D. Md. Nov. 7,

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented         in   the    materials

before   the   court    and    argument     would   not    aid       the   decisional

process.



                                                                             AFFIRMED




                                        2